OPINION OF THE COURT
Adam Seiden, J.
In the early evening of October 24, 2002, a City of Mount Vernon police officer pulled defendant over after he failed to signal a right-hand turn when leaving a Bank of New York parking lot located on Mount Vernon Avenue. The defendant was charged by simplified traffic information with violating Vehicle and Traffic Law § 401 (4) for failing to produce registration; § 319 (3) for failing to produce an insurance identification card; and § 1163 (b) for failing to signal a turn. The charges concerning Vehicle and Traffic Law § 401 (4) and § 319 (3) were previously dismissed. The court now turns its attention to Vehicle and Traffic Law § 1163 (b).
Pursuant to Vehicle and Traffic Law § 1163 (b), “[a] signal of intention to turn right or left when required shall be given continuously during not less than the last one hundred feet traveled by the vehicle before turning” (emphasis added). While the statute requires a turn signal when entering a private *740road, driveway, or in this case a parking lot, nothing in the statute requires a motorist to signal a turn when exiting a parking lot (see Byer v Jackson, 241 AD2d 943 [4th Dept 1997]). Therefore, the court finds the defendant not guilty of the above offense.